IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


BILLY RAY HARRIS, JR.,

             Appellant,

 v.                                                  Case No. 5D17-3419

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 20, 2018

Appeal from the Circuit Court
for Volusia County,
Matthew M. Foxman, Judge.

James S. Purdy, Public Defender, and
Kathryn Rollison Radtke, Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      We affirm, without further discussion, the judgments and sentences imposed by

the trial court following Appellant’s open plea in two cases below. However, because

there is a scrivener’s error in the order revoking probation entered in Case No. 2015-
303740-CFDB, we remand for the trial court to enter an amended order to accurately

reflect the conditions of probation that Appellant admitted to violating in that case.

       AFFIRMED; REMANDED to correct scrivener’s error.




COHEN, C.J., EVANDER and LAMBERT, JJ., concur.




                                             2